Citation Nr: 1743256	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-12 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to exposure to herbicide agents. 

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to exposure to herbicide agents. 

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to exposure to herbicide agents.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to March 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran's representative contends that the Veteran's claim for service connection for hypertension includes a claim for service connection for all disabilities concerning the heart.  However, the Board finds that the claim for service connection for hypertension, also claimed by the Veteran as high blood pressure, does not encompass a claim for service connection for heart disability.  Accordingly, the claim for service connection for heart disability, to include as due to exposure to herbicide agents, is REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

In a July 2016 statement, the Veteran requested that VA obtain his VA medical treatment records from the Greenville community based outpatient VA clinic concerning the issues on appeal.  VA medical treatment records were last requested in September 2014.  Therefore, a remand is required to obtain the identified records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, the Veteran's representative requested that the Veteran be scheduled for new VA medical examinations concerning the issues on appeal.  In February 2016, the Board remanded the Veteran's case, in part, to schedule VA medical examinations to determine the nature and etiology of the claimed hypertension, and peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity and left lower extremity.  Review of the record shows that the Veteran was contacted at his current telephone number of record, voice mails were left, and the Veteran did not contact the VA medical facility to schedule the requested VA medical examinations.  The VA examinations were cancelled.  However, the Veteran's representative noted that the Veteran has been deemed incompetent to handle the disbursement of funds and his sister is his current fiduciary of record.  It was requested that the Veteran and his fiduciary be contacted concerning any scheduled VA medical examinations.  As the Veteran's case must be remanded to obtain the identified VA medical treatment records, the Board finds that the Veteran must be contacted again, by telephone and written correspondence, and the current fiduciary of record must also be contacted concerning the scheduled VA medical examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records from the Columbia, South Carolina VA Medical Center (VAMC), to include all associated outpatient clinic records, from September 2014 to the present.  

2.  Schedule the Veteran for VA medical examinations concerning his claimed hypertension and peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity.  Notify the Veteran by telephone and written correspondence concerning the scheduled VA examinations and include all copies of the correspondence to the Veteran concerning such scheduled VA medical examinations in the claims folder.  Further, notify any current fiduciary of the Veteran, by telephone and written correspondence, regarding the scheduled VA medical examinations and include all copies of the correspondence to the fiduciary in the claims folder.  The claims folder must be made available to the examiner for review.  Following examination of the Veteran and review of the claims folder, the examiner must address the following:  

*Is it at least as likely as not (50 percent or greater probability) that hypertension had its onset in active service or is otherwise related to active service, to include exposure to herbicide agents? 

*Is it at least as likely as not (50 percent or greater probability) that any diagnosed peripheral neuropathy of the upper or lower extremities had its onset in active service or is otherwise related to active service, to include exposure to herbicide agents?  

Rationale must be provided for any opinion reached.  The examiner must address the National Academy of Sciences report that has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide agent exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 (Apr. 11, 2014).  The examiner must also discuss any reports by the Veteran of upper and/or lower extremity problems (such as pain, tingling, and numbness) since active service.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case, and return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




